                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


MIRLANDE DINA MICHEL-WIGGINS,

        Plaintiff,

v.
                                                          CIVIL ACTION NO.
WILLIAM R. TRITT; TRITT                                    5:19-cv-00300-TES
CONSTRUCTION COMPANY; PRESTIGE
REALTY; CITY OF WARNER ROBINS;
and TERRY WOOD, in his official capacity,

         Defendants.


                                  ORDER OF DISMISSAL



        On January 22, 2020, the Court held a Status Conference in the above-captioned

 case; however, despite the Court’s notice to all parties, only counsel for Defendants

 William R. Tritt, Tritt Construction Company, Prestige Realty, the City of Warner

 Robins, and Terry Wood were present. [Doc. 37 at p. 1]. Plaintiff, Mirlande Dina Michel-

 Wiggins, was not present, and she made no attempt to contact opposing counsel, the

 Clerk of Court, or the Court itself in order to provide notice of or a reason for her

 absence or to ask that the Status Conference be rescheduled. [Id.].

        In accordance with the Court’s calendar, it called this case at 2:00 p.m. (as

 scheduled) and, with the assistance of Defendants’ counsel, placed the procedural and

 substantive facts of this case (so far) on the record. [Id. at pp. 1–2]. After establishing the
facts, the Court first addressed the Motion to Dismiss [Doc. 22] filed by William R. Tritt,

Tritt Construction Company, and Prestige Realty, and, then, it addressed the Motion to

Dismiss [Doc. 24] filed by the City of Warner Robins and Terry Wood.

       Defendants filed both Motions on December 6, 2019, making December 30, 2019,

Plaintiff’s deadline to file her Response to each dismissal motion. [Doc. 22 at p. 4]; [Doc.

24 at p. 3]; LR 7.2, MDGa; Fed. R. Civ. P. 6(a)(1)(C). On January 3, 2020, Plaintiff moved

for an extension of time to file those Responses, but because she failed to “request a

specific amount of time for her requested extension,” the Court denied her request.

[Doc. 31]; [Doc. 33]. However, considering Plaintiff’s pro se status, the Court, “via

separate email” reminded Plaintiff that she may simply seek a 14-day extension under

Local Rule 6.2 from the Clerk of Court before filing any formal motion for the Court’s

consideration. [Doc. 33]; LR 6.2, MDGa. Despite ample notice regarding the proper

avenues to seek time extensions, Plaintiff never sought an extension under Local Rule

6.2 or via a renewed motion to the Court that included a specific amount of time needed

to file her Responses. Consequently, Plaintiff failed to respond to Defendants’ dismissal

motions.

       Notwithstanding the meritorious arguments presented in Defendants’ Motions,

the Court DISMISSES Plaintiff’s case pursuant to Federal Rule of Civil Procedure 41(b)

in light of her failure to prosecute her case and her failure to obey court orders. Fed. R.

Civ. P. 41(b).



                                             2
        First, despite the Court’s warning in its Rules 16 and 26 Order [Doc. 28] that

“[f]ailure” to “cooperate in preparing the Proposed [Scheduling and Discovery] Order

[would] result in sanctions[,]” Plaintiff failed to comply 1 with that Order. [Doc. 28 at p.

2]; see also [Doc. 36 at p. 1]. As early as the issuance of the Rules 16 and 26 Order on

December 11, 2019, the Court told the parties that “[f]ailure to comply with discovery or

with any order [from] the Court may result in dismissal of the case, default judgment,

or other sanctions.” [Doc. 28 at p. 2].

        Second, having been made aware of Plaintiff’s conduct during the parties’ brief

telephone conference that took place on January 10, 2020, the Court scheduled a Status

Conference. Two days later, the Court issued an Order to Show Cause [Doc. 36]

notifying Plaintiff that it expected her to attend the Status Conference on January 22,

2020, so that she could show cause why her case should not be dismissed for failure to

obey a court order. [Doc. 36 at pp. 3–4]. The Status Conference was, essentially, the

Court’s attempt to provide Plaintiff with an opportunity to explain her actions, so that

the record could be more fully developed. Graves v. Kaiser Aluminum & Chem. Co., 528

F.2d 1360, 1362 (5th Cir. 1976). On several prior occasions, Plaintiff has successfully

contacted the Court to provide various explanations with respect to her case. Therefore,


1On Monday, January 13, 2020, Defendants notified the Court that Plaintiff, after dialing into the parties’
scheduled telephone conference 15 minutes late, sought to stream their Rule 26(f) conference via her
Facebook account. According to Defendants’ Proposed Scheduling and Discovery Order (which the Court
adopted and made it the Order of the Court on Tuesday, January, 14, 2020) Defendants’ counsel
requested Plaintiff to terminate the live stream, but after Plaintiff’s failure to comply with that request,
Defendants’ counsel terminated the conference call. [Doc. 35 at p. 1]; [Doc. 36 at p. 1].


                                                     3
based not only on her failure to contact any court personnel, but also on her absence

(despite numerous warnings that her case could be dismissed if she continued to

disregard court orders), the Court must conclude that Plaintiff’s failure to obey not one,

but two court orders exhibits willful contempt of the Court’s authority. Heard v. Nix, 170

F. App’x 618, 619 (11th Cir. 2006) (citing Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir.

1985)); Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the

litigant has been forewarned, generally is not an abuse of discretion.”); see also [Doc. 28

at p. 2]; [Doc. 36 at pp. 3–4].

       Given that Plaintiff failed to comply with multiple court orders when she failed

to participate in the development of a Proposed Scheduling and Discovery Order, failed

to respond to the Court Order to Show Cause, and refused to attend the Status

Conference—the Court, as it previously warned, now DISMISSES her case with

prejudice pursuant to Federal Rule of Civil Procedure 41(b). See Fed. R. Civ. P. 41(b);

Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (first

citing Fed. R. Civ. P. 41(b) and then citing Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d

541, 544 (5th Cir. 1978)) (“The court may dismiss an action sua sponte under Rule 41(b)

for failure to prosecute or failure to obey a court order.”). Accordingly, the Court

TERMINATES Defendants William R. Tritt, Tritt Construction Company, and Prestige

Realty’s Motion to Dismiss [Doc. 22] and Defendants City of Warner Robins and Terry



                                              4
Wood’s Motion to Dismiss [Doc. 24] as moot, and DIRECTS the Clerk of Court to

CLOSE this case and enter Judgment. 2

       SO ORDERED, this 22nd day of January, 2020.

                                       S/ Tilman E. Self, III
                                       TILMAN E. SELF, III, JUDGE
                                       UNITED STATES DISTRICT COURT




2In light of the Court’s ruling, it also TERMINATES the pending Motion to Stay Discovery [Doc. 34] as
moot.


                                                  5
